On Rehearing.
We have given careful consideration to appellee's motion for rehearing, and to the following proposition from 10 Tex.Jur. 301, 302: "As a general rule the words used in a contract will be given their ordinary and popular or commonly accepted meaning." But the word "vehicle," as used in the insurance contract in issue, was not used in its "commonly accepted meaning." The authorities cited in the original opinion, we think, clearly support the construction given by us to the insurance contract.
The motions for rehearing and oral argument are overruled.